                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

 MATTHEW VANDERHOOP,
     Plaintiff,

 v.                                                Civil Action No. 18-11924-FDS

 WILMINGTON SAVINGS FUND
 SOCIETY FSB, D/B/A CHRISTIANA
 TRUST, NOT IN ITS INDIVIDUAL
 CAPACITY, BUT SOLELY AS TRUSTEE
 FOR BCAT 2014-10TT,
      Defendant.

      MOTION OF WILMINGTON SAVINGS TO DISMISS AMENDED COMPLAINT

        IN HIS FIRST AMENDED COMPLAINT, Matthew Vanderhoop (the “Plaintiff”) fails

to offer this Court any coherent claim that would call into question the foreclosure of Plaintiff’s

mortgage. Plaintiff fails to offer a prima facie case for any of his claims, notwithstanding the

fact that most of his “claims” are indistinguishable, between one (1) and two (2) sentences long,

repeat and overlap. Meanwhile, Plaintiff has received multiple opportunities to modify his loan,

a loan that is now 10 years in arrears. Further, case law makes clear that Plaintiff lacks standing

to challenge the chain of title for his mortgage. For these reasons, Wilmington Savings Fund

Society FSB, d/b/a Christiana Trust, not in its individual capacity, but solely as Trustee for

BCAT 2014-10TT (“Wilmington Savings”) moves pursuant to Fed. R. Civ. P. 12(b)(6) to

dismiss Plaintiff’s complaint. In support of this motion, Wilmington Savings submits

contemporaneously herewith their Memorandum of Law in Support of Motion of Wilmington

Savings to Dismiss Amended Complaint.




                                                                                                      1
      WHEREFORE, Wilmington Savings respectfully requests that this Court enter an order:

      1. Dismissing Plaintiff’s claim for breach of contract as to Wilmington Savings;

      2. Dismissing Plaintiff’s claim for misrepresentation as to Wilmington Savings;

      3. Dismissing Plaintiff’s claim for violation of Ch. 93A as to Wilmington Savings;

      4. Dismissing the G.L. c 244, § 35B claim as to Wilmington Savings;

      5. Denying Plaintiff’s request for a Temporary Restraining Order;

      6. Denying Plaintiff’s request for a Preliminary Injunction;

      7. Denying Plaintiff’s request for a Permanent Injunction; and

      8. Granting Wilmington Savings such other and further relief as is just and proper.

                                               Respectfully submitted,

                                               WILMINGTON SAVINGS FUND SOCIETY
                                               FSB, D/B/A CHRISTIANA TRUST, NOT IN
                                               ITS INDIVIDUAL CAPACITY, BUT
                                               SOLELY AS TRUSTEE FOR BCAT 2014-
                                               10TT,

                                               By its attorneys,

                                               /s/ Aaron A. Fredericks, Esq.
                                               Richard C. Demerle, Esq. (BBO#652242)
                                               Aaron A. Fredericks, Esq. (BBO#688412)
                                               Sassoon & Cymrot, LLP
                                               84 State Street
                                               Boston, MA 02109
                                               (617) 720-0099
                                               AFredericks@SassoonCymrot.com

DATE: December 11, 2018




                                                                                            2
                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

 MATTHEW VANDERHOOP,
     Plaintiff,

 v.                                                  Civil Action No. 18-11924-FDS

 WILMINGTON SAVINGS FUND
 SOCIETY FSB, D/B/A CHRISTIANA
 TRUST, NOT IN ITS INDIVIDUAL
 CAPACITY, BUT SOLELY AS TRUSTEE
 FOR BCAT 2014-10TT,
      Defendant.

                                 CERTIFICATE OF SERVICE

       I, Aaron A. Fredericks, Esq. of Sassoon & Cymrot, LLP, hereby certify that I have this

11th day of December 2018 served on behalf of Wilmington Savings Fund Society FSB, d/b/a

Christiana Trust, not in its individual capacity, but solely as Trustee for BCAT 2014-10TT this

Motion of Wilmington Savings to Dismiss Amended Complaint and this Certificate of Service

by causing copies hereof to be sent by electronic mail via the electronic court filing system

(ECF) and by first-class U.S. mail (M) to all parties not appearing electronically but entitled to

service per the Federal Rules of Civil Procedure.

 Deborrah M. Dorman, Esq.
 Law Office of Deborrah M. Dorman
 PO Box 944
 Tisbury, MA 02568 (ECF)

                                                    /s/ Aaron A. Fredericks
                                                    Aaron A. Fredericks, Esq.




                                                                                                     3
